FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 January 29, 2016 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Karen Rossotto Re: Franklin Custodian Funds (the “Registrant”) File No. 333-208644 Dear Ms. Rossotto: On behalf of the above-referenced Registrant, below are the Registrant’s responses to the comments you conveyed telephonically on January 14, 2016 with regard to the Registrant’s registration statement on Form N-14 (the “Registration Statement”) relating to the proposed reorganization involving the Franklin Large Cap Equity Fund (the “Large Cap Fund”), a series of the Franklin Global Trust, with and into the Franklin Growth Fund (the “Growth Fund”), a series of the Franklin Custodian Funds. The Registration Statement was filed with the U.S. Securities and Exchange Commission (“SEC”) on December 18, 2015 under Rule 488 under the Securities Act of 1933, as amended (the “Securities Act”). Below we have provided your comments (in bold) and the Registrant’s response to each comment. These responses will be incorporated into a filing to be made pursuant to Rule 485(b) of the Securities Act.
